NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

GLASSWALL SOLUTIONS LIMITED, GLASSWALL
              (IP) LIMITED,
            Plaintiffs-Appellants

                           v.

                 CLEARSWIFT LTD.,
                  Defendant-Appellee
                ______________________

                      2018-1407
                ______________________

   Appeal from the United States District Court for the
Western District of Washington in No. 2:16-cv-01833-
RAJ, Judge Richard A. Jones.
                ______________________

             Decided: December 20, 2018
               ______________________

   ROBERT J. CARLSON, Lee & Hayes PLLC, Seattle, WA,
argued for plaintiffs-appellants.

   RAMSEY M. AL-SALAM, Perkins Coie, LLP, Seattle,
WA, argued for defendant-appellee. Also represented by
LANE M. POLOZOLA.
               ______________________

   Before LOURIE, LINN, and TARANTO, Circuit Judges.
2          GLASSWALL SOLUTIONS LIMITED v. CLEARSWIFT LTD.




LINN, Circuit Judge.
    Glasswall Solutions Limited (“Glasswall”) appeals
from the dismissal of its patent infringement suit against
Clearswift Ltd. under Fed. R. Civ. P. 12(b)(6) for failure to
state a claim. Because the district court did not err in
concluding that all asserted claims of Glasswall’s U.S.
Patent Nos. 8,869,283 and 9,516,045 are invalid as patent
ineligible abstract ideas under 35 U.S.C. § 101, we affirm.
     Applying Step 1 of Alice, the district court character-
ized the claims as directed to “the filtering of electronic
files and data” by regenerating an electronic file without
non-conforming data.         Glasswall Solutions Ltd. v.
Clearswift Ltd., No. 2:16-cv-01833, 2017 WL 5882415, at
*4 (W.D. Wash. Nov. 29, 2017); see Alice Corp. Pty.Ltd. v.
CLS Bank Int’l, 573 U.S. 208, 218 (2014). We agree with
the district court’s characterization of what the claims are
directed to and its conclusion that such filtering is ab-
stract. The claims at issue in both patents do not purport
to claim how the invention receives an electronic file, how
it determines the file type, how it determines allowable
content, how it extracts all the allowable data, how it
creates a substitute file, how it parses the content accord-
ing to predetermined rules into allowable and noncon-
forming data, or how it determines authorization to
receive the nonconforming data. See ’283 patent, claim 1;
’045 patent, claim 1. Instead, the claims are framed in
wholly functional terms, with no indication that any of
these steps are implemented in anything but a conven-
tional way. The use of a conventional white-list of ap-
proved application-specific functions instead of a
conventional black-list of virus definitions does not
change the nature of the claims.
    The claims here are similar to claims found patent in-
eligible in Intellectual Ventures I LLC v. Symantec Corp.,
838 F.3d 1307 (Fed. Cir. 2016). The method claims in
Intellectual Ventures I called for receiving data, determin-
GLASSWALL SOLUTIONS LIMITED v. CLEARSWIFT LTD.              3



ing whether the received data matched certain character-
istics, and outputting data based on the determining step.
Id. at 1313. We held that the claims were “directed to
methods of screening emails and other data files for
unwanted content.” Id. at 1311. We concluded that this
was an abstract idea because filtering mail (and likewise
filtering e-mail) according to known characteristics was a
“long-prevalent practice.” Id. at 1314. Other claims
included “inhibiting communication of at least a portion of
the computer data from the telephone network” and
“determining that virus screening is to be applied” based
on the parties involved. Id. at 1319. We held that these
claims were also abstract.
     The claims here do no more. Rather, the claims simp-
ly require “generic computer-implemented steps.” Id. at
1318. Claim 1 of the ’283 patent requires comparing the
file’s content to a set of rules, extracting conforming data,
and then duplicating the conforming data (thus creating a
substitute file). These are all generic computer functions.
E.g. ’283 patent, col. 8, ll. 11-13 (“In this embodiment, the
[anti-virus] application 105 is a piece of computer code,
which is implemented using known computer program-
ming technique.”). Claim 1 of the ’045 patent requires
essentially the same steps, but calls for “parsing the
content data in accordance with a predetermined data
format” and determining nonconforming data. These
steps are directly parallel to those in Intellectual Ventures
I. Like in Intellectual Ventures I, the claims here deliver
the allowable content and inhibit the communication of
other content. The claims merely require the convention-
al manipulation of information by a computer. We have
often held similar conventional data manipulation to be
abstract. See Smart Sys. Innovations, LLC v. Chicago
Transit Auth., 873 F.3d 1364, 1372 (Fed. Cir. 2017); Elec.
Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353
(Fed. Cir. 2016); Content Extraction & Transmission LLC
v. Wells Fargo Bank, Nat’l Ass’n., 776 F.3d 1343, 1347
4           GLASSWALL SOLUTIONS LIMITED v. CLEARSWIFT LTD.




(Fed. Cir. 2014). The patents themselves indicate that
the embodiment covering e-mail scanning is “implement-
ed using known computer programming techniques.” ’283
patent, col. 8, ll. 12–14; ’045 patent, col. 8, ll. 32–34. That
the filtration here occurs by filtering in the allowable
content rather than filtering out the non-allowable con-
tent as in Intellectual Ventures I does not make the
claimed method any less abstract.
     The claims here are unlike those found patent eligible
in Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299 (Fed.
Cir. 2018). In Finjan, the claimed invention employed “a
new kind of file that enables a computer security system
to do things it could not do before.” Id. at 1305. We
explained that the claims there, like those in Enfish, LLC
v. Microsoft Corp., 822 F.3d 1327 (Fed. Cir. 2016), were
directed to a “non-abstract improvement in computer
functionality, rather than the abstract idea of computer
security writ large.” Finjan, 879 F.3d at 1305; Enfish,
822 F.3d at 1336. Unlike in Finjan, the claims here do
not filter based on behavior, but based on the allowable
form of information within a file, e.g., content other than
I-frames in HTML or complex macros in Microsoft Word.
Moreover, the claims do not create a new kind of file or
improve the functioning of the computer itself. The
“substitute” file merely duplicates the approved content
from the original electronic file. It does not allow the
computer to do something it could not previously do.
    The claims fare no better under Alice Step 2, as they
recite steps that do not amount to anything more than an
instruction to apply the abstract idea of filtering noncon-
forming data and regenerating a file without it, plus the
generic steps needed to implement the idea.
    Finally, we find no error in the district court’s resolu-
tion of the patent ineligibility of the claims on a Rule
12(b)(6) motion. We have approved dismissal under § 101
on the pleadings in certain circumstances. See Content
GLASSWALL SOLUTIONS LIMITED v. CLEARSWIFT LTD.            5



Extraction, 776 F.3d at 1349. Glasswall cannot render its
complaint immune from dismissal by merely asserting
that its methods are “novel” and “improve the technology
used in electronic communications.” Dr. Leopold’s decla-
ration of the alleged advantages in the claimed invention
also does not preclude dismissal on the pleadings. The
alleged “factual” assertions that Glasswall points to as
creating genuine issues of material fact are not factual in
nature, but conclusory legal assertions which the district
court was “not bound to accept as true.” See Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting
Papasan v. Allain, 478 U.S. 265, 286 (1986)).
                      AFFIRMED